consideration of the court, except for post-judgment issues such as
                     attorney's fees and costs"), this appeal is premature and we therefore lack
                     jurisdiction to consider it. Accordingly, we
                                     ORDER this appeal DISMISSED.




                                                                Saitta




                     cc: Hon. Kenneth C. Cory, District Judge
                          David M. Frostick
                          Drew R. Christensen
                          Clark County District Attorney/Civil Division
                          McDonald Adras LLC
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A


     LeES&MIEUM1111110201111111EMEINIEUE                                   •